Name: 80/1175/EEC: Commission Decision of 15 December 1980 terminating the anti-dumping proceeding concerning imports of pressure sensitive paper masking tape originating in the United States of America
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-12-19

 Avis juridique important|31980D117580/1175/EEC: Commission Decision of 15 December 1980 terminating the anti-dumping proceeding concerning imports of pressure sensitive paper masking tape originating in the United States of America Official Journal L 344 , 19/12/1980 P. 0057****( 1 ) OJ NO L 339 , 31 . 12 . 1979 , P . 1 . ( 2 ) OJ NO C 130 , 31 . 5 . 1980 , P . 3 . COMMISSION DECISION OF 15 DECEMBER 1980 TERMINATING THE ANTI-DUMPING PROCEEDING CONCERNING IMPORTS OF PRESSURE SENSITIVE PAPER MASKING TAPE ORIGINATING IN THE UNITED STATES OF AMERICA ( 80/1175/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 3017/79 OF 20 DECEMBER 1979 ON PROTECTION AGAINST DUMPED OR SUBSIDIZED IMPORTS FROM COUNTRIES NOT MEMBERS OF THE COMMUNITY ( 1 ), AND IN PARTICULAR ARTICLE 9 THEREOF , AFTER HEARING THE OPINIONS EXPRESSED BY THE ADVISORY COMMITTEE SET UP UNDER THAT REGULATION , WHEREAS IN APRIL 1980 THE COMMISSION RECEIVED A COMPLAINT LODGED BY THE ' ASSOCIAZIONE NAZIONALE FRA LE INDUSTRIE DE LA GOMMA , CAVI ELETTRICI E AFFINI ' ( ASSOGOMMA ) ON BEHALF OF THE GREAT MAJORITY OF THE EEC MANUFACTURERS ; WHEREAS THE COMPLAINT CONTAINED EVIDENCE OF THE EXISTENCE OF DUMPING IN RESPECT OF LIKE PRODUCTS ORIGINATING IN THE UNITED STATES OF AMERICA AND OF MATERIAL INJURY RESULTING THEREFROM ; WHEREAS THE SAID EVIDENCE WAS SUFFICIENT TO JUSTIFY INITIATING AN INVESTIGATION ; WHEREAS THE COMMISSION ACCORDINGLY ANNOUNCED , BY A NOTICE PUBLISHED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES ( 2 ), THE INITIATION OF PROCEEDINGS CONCERNING IMPORTS OF PRESSURE SENSITIVE PAPER MASKING TAPE ORIGINATING IN THE UNITED STATES OF AMERICA , AND COMMENCED AN INVESTIGATION OF THE MATTER AT COMMUNITY LEVEL ; WHEREAS THE COMMISSION OFFICIALLY SO ADVISED THE EXPORTERS AND IMPORTERS KNOWN TO BE CONCERNED ; WHEREAS THE COMMISSION HAS GIVEN THE PARTIES CONCERNED THE OPPORTUNITY TO MAKE KNOWN THEIR VIEWS IN WRITING AND TO APPLY TO BE HEARD ORALLY ; WHEREAS THE MAJORITY OF THE PARTIES CONCERNED HAVE TAKEN THIS OPPORTUNITY ; WHEREAS THE COMMISSION HAS ALSO GIVEN THE PARTIES DIRECTLY CONCERNED AN OPPORTUNITY TO MEET SO THAT OPPOSING VIEWS MIGHT BE PRESENTED AND ANY REBUTTAL ARGUMENTS PUT FORWARD ; WHEREAS NEITHER THE COMPLAINANTS NOR THE EXPORTERS HAVE TAKEN THIS OPPORTUNITY ; WHEREAS THE COMPLAINANT , THE IMPORTERS AND THE EXPORTERS KNOWN TO BE CONCERNED AND THE REPRESENTATIVES OF THE EXPORTING COUNTRY HAVE HAD THE OPPORTUNITY TO INSPECT NON-CONFIDENTIAL INFORMATION MADE AVAILABLE TO THE COMMISSION WHICH IS RELEVANT TO THE DEFENCE OF THEIR INTERESTS ; WHEREAS NONE OF THEM HAS TAKEN THIS OPPORTUNITY ; WHEREAS , IN ORDER TO ARRIVE AT A PRELIMINARY DETERMINATION OF THE DUMPING MARGIN AND INJURY , THE COMMISSION VERIFIED ALL INFORMATION IT DEEMED TO BE NECESSARY AND CARRIED OUT INVESTIGATIONS OF THE PRINCIPAL PRODUCERS AND EXPORTERS IN THE UNITED STATES OF AMERICA , VIZ SHUFORD MILLS INC ., HICKORY , NORTH CAROLINA , PERMACEL , NEW BRUNSWICK , NEW JERSEY , TUCK INDUSTRIES INC ., NEW ROCHELLE , NEW YORK , NASHUA CORPORATION , NASHUA , NEW HAMPSHIRE , MYSTIK TAPE , NORTHFIELD , ILLINOIS , ARMAK COMPANY , MARYSVILLE , MICHIGAN , AND ANCHOR CONTINENTAL INC ., COLUMBIA , SOUTH CAROLINA ; WHEREAS THE COMMISSION ALSO CARRIED OUT INVESTIGATIONS AT THE PREMISES OF THE MAIN COMPLAINANT COMMUNITY PRODUCERS , VIZ IN ITALY , BOSTON SPA , MILAN , COMET SARA , COMO , AND MANULI AUTOADESIVI SPA , MILAN AND IN THE UNITED KINGDOM , ROTUNDA LTD , MANCHESTER ; WHEREAS THE ALLEGATIONS OF DUMPING IN THE COMPLAINT SUBMITTED BY ASSOGOMMA WERE BASED ON A COMPARISON OF THE AMERICAN PRODUCERS ' DOMESTIC LIST PRICES WITH THEIR EXPORT PRICES FROM THE USA TO THE COMMUNITY ; WHEREAS , HOWEVER , THE EXAMINATION OF THE FACTS SHOWED THAT ALMOST ALL SALES IN THE USA WHICH WERE COMPARABLE WITH THEIR EXPORT SALES TO THE COMMUNITY WERE MADE ' OFF LIST ' , I.E . WITH DISCOUNTS FROM THE PRICE LIST ; WHEREAS THEREFORE THE COMMISSION COMPARED THE AMERICAN EXPORT PRICES TO THE COMMUNITY WITH THE WEIGHTED AVERAGE PRICES RULING ON THE DOMESTIC MARKET FOR COMPARABLE CUSTOMERS ; WHEREAS THESE COMPARISONS WERE MADE AT THE EX-FACTORY LEVEL FOR SALES DURING THE PERIOD 1 JANUARY 1979 TO AUGUST 1980 ; WHEREAS TO ENSURE THAT EXPORT PRICES AND NORMAL VALUE WERE ON A COMPARABLE BASIS , ALLOWANCES WERE MADE , WHERE APPROPRIATE , FOR DIFFERENCES IN QUANTITIES AND IN THE CONDITIONS AND TERMS OF SALE , I.E . FOR CREDIT TERMS , FOR TECHNICAL ASSISTANCE , FOR SALARIES PAID TO SALESMEN AND FOR TRANSPORT ; WHEREAS IT EMERGED FROM THIS EXANINATION THAT FOR ALL BUT ONE OF THE COMPANIES CONCERNED , THEIR EXPORT PRICES TO THE COMMUNITY WERE NOT LOWER THAN THE CORRESPONDING PRICES ON THEIR RESPECTIVE DOMESTIC MARKETS ; WHEREAS FOR ONE COMPANY CONCERNED THERE HAD BEEN DUMPING OF ONE ROLL SIZE , BY MARGINS OF 7 TO 11 % IN 1980 ; WHEREAS THIS ROLL SIZE REPRESENTED 0.9 % OF THE COMPANY ' S EEC SALES AND APPROXIMATELY 0.3 % OF TOTAL UNITED STATES EXPORTS TO THE EEC OF GENERAL PURPOSE PAPER MASKING TAPE ; WHEREAS THE COMPANY CONCERNED WAS TAKING ACTION TO RECTIFY THIS SITUATION ; WHEREAS , WITH REGARD TO INJURY TO THE COMMUNITY INDUSTRY , OFFICIAL STATISTICS SHOWED THAT IMPORTS FROM THE USA HAD INCREASED FROM APPROXIMATELY 3 912 TONNES IN 1977 TO APPROXIMATELY 6 610 TONNES IN 1979 ; WHEREAS ON THIS BASIS THE SHARE OF THE COMMUNITY MARKET HELD BY THESE IMPORTS HAD RISEN FROM 29 % IN 1977 TO APPROXIMATELY 44 % IN 1979 ; WHEREAS THERE WAS EVIDENCE THAT THE RESALE PRICES OF US IMPORTS WERE UNDERCUTTING THOSE OF THE COMMUNITY PRODUCERS ; WHEREAS THE CONSEQUENT IMPACT ON THE COMMUNITY INDUSTRY WAS CHARACTERISED BY A DECREASE IN THE PRODUCTION OF THE COMMUNITY PRODUCERS INVESTIGATED FROM APPROXIMATELY 18.4 MILLION SQUARE METRES IN 1977 TO APPROXIMATELY 15.7 MILLION SQUARE METRES IN 1979 ; WHEREAS THE MARKET SHARE OF THE COMMUNITY PRODUCERS HAD FALLEN FROM APPROXIMATELY 60 % IN 1977 TO APPROXIMATELY 50 % IN 1979 ; WHEREAS THERE WAS PRICE DEPRESSION ON THE COMMUNITY MARKET WITH THE RESULT THAT THE PROFITS OF THE COMMUNITY INDUSTRY WERE REDUCED OR NON-EXISTENT ; WHEREAS THE INVESTIGATION OF THE COMMUNITY PRODUCERS SHOWED THAT CAPACITY UTILIZATION HAD FALLEN FROM AN AVERAGE OF 60 % IN 1977 TO AN AVERAGE OF 50 % IN 1979 ; WHEREAS THERE WAS CONSIDERABLE SHORT-TIME WORKING IN THE INDUSTRY AND TRANSFER OF PERSONNEL TO OTHER PRODUCTION LINES ; WHEREAS , HOWEVER , GIVEN THE VERY LOW VOLUME OF DUMPED IMPORTS , THE COMMISSION HAS DETERMINED THAT THERE IS NO CAUSAL LINK BETWEEN THE INJURY SUFFERED BY THE COMMUNITY INDUSTRY AND THESE DUMPED IMPORTS ; WHEREAS IN THESE CIRCUMSTANCES IT IS APPROPRIATE TO TERMINATE THE PROCEEDING CONCERNING IMPORTS OF PRESSURE SENSITIVE PAPER MASKING TAPE ORIGINATING IN THE UNITED STATES OF AMERICA , HAS DECIDED AS FOLLOWS : SOLE ARTICLE THE ANTI-DUMPING PROCEEDING CONCERNING IMPORTS OF PRESSURE SENSITIVE PAPER MASKING TAPE ORIGINATING IN THE UNITED STATES OF AMERICA IS HEREBY TERMINATED . DONE AT BRUSSELS , 15 DECEMBER 1980 . FOR THE COMMISSION WILHELM HAFERKAMP VICE-PRESIDENT